Lochrane, C. J.
1. The question raised on the declaration in this case we do not regard as error. The suit originally proceeded on the principle of implied contract, and the amendment charges a special contract. Such a joinder is clearly within our law of amendments, and we will not dwell on this point.
The facts of the case may be substantially stated as follows: John H. Bass had a lot of cotton in Columbus which he shipped through the plaintiff in error to Liverpool. He alleges and proves that he desired instructions given not to sell *281his cotton until some time in the spring, after the expiration of sixty days, upon which he was to have an advance of forty dollars per bale. The cotton was shipped to Starr & Roberts at Savannah, and through them, by Wilder & Eullarton, to Blissey, Brown & Company, Liverpool, with instructions by Gray Bedell & Hughes. A draft on it was negotiated by these parties, and the cotton sold by the consignees to arrive, before it probably left the port of Savannah. As soon as this fact was ascertained, it appears that Bass had notice, and Gray, Bedell & Hughes were themselves surprised at the indecent haste. Some letters were written which brought about an alleged offer to replace the cotton, but the mode by Bass evidence was, that he could replace and they-would hold, etc. which he declined. It was also in evidence that the cotton wrnnt to Starr & Roberts, without any instructions, to be fully advanced on, and to take the customary course of cotton to Europe. Mr. Gray’s testimony shows that the cotton was shipped for Bass; that they showed him the correspondence as received; that they told him his bill of sixty days would hold the cotton for that time, and if he desired to hold longer he could do so. Afterwards, Bass received balance due on account of sales and paid them an account due them. All these facts were in evidence, and out of them arose various requests to charge, which were refused, and other charges given and excepted to.
2. We have carefully considered the facts and the law in this case; the doctrine of principal and agent and ratification, and have examined the Judge’s charge in the light of the facts as they were presented to the jury, and have come to the conclusion that there was no error in the charge of the Court, or in the finding of the jury. It makes no difference in what capacity Gray, Bedell & Hughes agreed to ship Bass’ cotton, whether as principal or as agent, if. the contract was to hold it until spring for Bass, the liability is the same. When the jury have evidence of a fact and find thereon, we will not control their finding, except it is strongly and deci-*282dedly against the weight of the evidence. In this case the testimony of Bass was before the jury on the fact of the contract, and it was for them to find, and their finding that Bass contracted with them to have his cotton shipped and held, is sustained by proof.
3. Again, if the jury believed Bass, and they had a right to believe him, he never ratified the sale by any act of his, and the jury were properly charged by the Judge, that the intention to do so was for them to decide.
4. Again, if the jury had evidence of the value of the cotton in the spring running up, from sale to sixty days after bill, and if they believed that it was not the intention of Bass to sell up to a certain time, and they took the price at that time, less expenses, it was a fair and equitable view of the case.
Again, Bass knew nothing of these drafts on Blissey, Brown & Company. They were drawn by parties who were unknown to Bass. Bass had not drawn, nor had he knowledge, nor did he know who got the cotton in Savannah as consignees of Gray, Bedell & Hughes. All this which brought about the sale of his cotton was bad faith, in view of the instructions and manifest intention of Bass not to sell. They traded his cotton as their own, drawing on it and selling it at their own whim and pleasure; and Gray, Bedell & Hughes, while not themselves doing the act, are the men who violated the instructions and put it into the hands of others to commit it. In this view of the case, then, we say that, under the facts of this case, we cannot set aside the verdict, nor order a new trial for the errors assigned.
Judgment affirmed.